Citation Nr: 0725547	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  98-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right leg and knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1966 and from December 1968 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2002, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for PTSD.  Under the regulations in 
effect at the time, the Board initiated development of the 
claims for service connection for PTSD and Osgood-Schlatter's 
disease of the right leg and knee.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulation 
which allowed the Board to develop evidence and review that 
evidence de novo.  In Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the 
Federal Circuit held that, unless there is a waiver, the 
agency of original jurisdiction (AOJ) must consider the 
additional evidence in the first instance, before the Board 
considers it.  

Pursuant to the Federal Circuit decision, the Board remanded 
the issues to the AOJ to develop and consider evidence.  
Development was done and the case was reviewed by the AOJ.  
The AOJ decision was against the claims, so the case was 
forwarded to the Board for appellate review.  

The issue of entitlement to service connection for Osgood-
Schlatter's disease of the right leg and knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

The veteran has PTSD as a result of his Vietnam combat 
service.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this legislation and finds that, given 
the favorable action taken herein, no discussion of the VCAA 
is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

When effectuating the allowance herein, the RO will have an 
opportunity to notify the veteran as to ratings and effective 
dates in accordance with the order of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).





Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  

Discussion

The record reflects 4 examinations for PTSD.  Two are against 
the claim and two support service connection for PTSD.  The 
Board finds that the two opinions against the claim are not 
persuasive, while the ones supporting the claim are well 
reasoned and convincing.  Giving the veteran the benefit of 
any doubt, the Board grants service connection for PTSD.  

The veteran's service personnel records show that he served 
in Vietnam with an infantry company for almost 6 months, from 
January 5, 1966 to May 26, 1966.  The RO has taken the 
position that the veteran was not exposed to combat because 
the records do not reflect the award of a Combat 
Infantryman's Badge (CIB).  The VA internal guidance 
indicates that the award of a CIB will confirm combat 
service; however, there is no presumption to the contrary.  
The absence of a CIB does not mean that the veteran was not 
in combat.  The Court has held that the absence of combat 
awards does not preclude a finding that a veteran engaged in 
combat.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006).  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) (previously Center for Unit Records Research (CURR)) 
searched records for the time period from May 10, 1966 to 
July 31, 1966 and confirmed that the veteran's unit was 
engaged in search and destroy missions during the time that 
he was assigned to it.  The Court has also held that every 
detail need not be confirmed and that a veteran will be 
presumed to have been exposed to the hazards faced by the 
unit he was assigned to.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128, 129 (2002), Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  An infantry company does not have a "rear 
echelon" or other position that would avoid exposure to the 
hazards of field duty face by the rest of the unit.  
Consequently, the veteran's assignment to an infantry company 
performing search and destroy missions will corroborate his 
statements that he engaged in such missions.  

JSRRC also confirmed the death of an individual named by the 
veteran, a few days after he left the unit.  

From the outset, as early as his January 1994 statement, the 
veteran has admitted that he was not present when his major 
claimed stressor occurred.  He stated that in February and 
March 1966, he went home because of the death of his father 
and that his unit was "wiped-out."  He stated that he 
learned this from a sergeant who had gone to the rear for 
supplies.  There is no record of an action in which the 
veteran's unit was "wiped out" at that time.  However, 
there was a significant action a few days after the veteran 
left his unit in May 1966.  This resulted in casualties, 
including the person named by the veteran.  

The first examination for PTSD, in January 1997, noted the 
veteran's report of infantry combat service, but did not 
address the major stressor claimed by the veteran.  It was 
concluded that it was a normal mental status examination and 
that PTSD could not be diagnosed.  Because this report did 
not address the major stressor claimed by the veteran, it is 
not persuasive.  

The most recent examination was done by a psychologist in 
March 2002 and concluded with diagnoses of malingering and 
personality disorder.  In his explanation, the examiner 
appears to mis-read the evidence of record.  For instance, he 
reads an August 1999 psychiatric report as implying that the 
veteran was actually there when his unit was wiped out and 
had to put bodies in bags.  The August 1999 report does not 
mention bagging bodies and the February 1998 report clearly 
reads that "prior" to the primary incident, he saw friends 
killed and wounded and had to put them in bags.  That would 
be consistent with the JSRRC confirmation of search and 
destroy operations.  

The March 2002 examiner points out that there was no evidence 
that the veteran's company was actually "wiped out."  
Indeed, the veteran acknowledges that this information was 
provided by a sergeant after he left the unit, and it may 
well have been exaggerated, but there was apparently some 
truth to the matter and at least one individual named by the 
veteran was confirmed to have been killed; and one death is 
sufficient.  

The March 2002 examiner also noted the absence of psychiatric 
symptoms during the first and second periods of service.  The 
examiner failed however to analyze the service personnel 
record which shows that the veteran was demoted several 
times, never rose above grade E4, and was denied re-
enlistment after approximately 10 years service.  

Overall, the March 2002 examination appears to focus on 
irrelevant details and non-existent discrepancies.  For this 
reason, the Board finds its conclusion unpersuasive.  

The other 2 examination reports support the claim.  A 
psychological evaluation in February 1998 concluded with a 
diagnosis of PTSD, chronic, moderately severe.  Review of the 
report shows it to be comprehensive and we find no reason to 
reject it.  There is also an August 1999 report of an 
examination by a board of two psychiatrists.  The report is 
sufficiently detailed to support its conclusion that the 
veteran has PTSD and major depression, recurrent, moderate.  
While the Board respects the January 1997 and March 2002 
opinions, the Board finds they are outweighed by those 
rendered in February 1998 and August 1999.  Therefore, the 
Board grants service connection for PTSD.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


REMAND

Pursuant to the remand by the Board, the veteran was examined 
for Osgood-Schlatter's disease of the right leg and knee in 
February 2005.  The examiner expressed the opinion that the 
evidence "would likely indicate" that during his youth, he 
had an avulsion fracture leading to some component of 
traumatic arthritis dating back to his youth with marked 
symptoms during his first enlistment.  This does not address 
the legal standard.  Every veteran will be taken to be in 
sound condition when examined, accepted and enrolled for 
service, except for defects, infirmities, or disorders noted 
at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  
Therefore, the Board needs an opinion as to whether there is 
clear and unmistakable evidence of preexistence.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claim for service connection for Osgood-Schlatter's disease 
of the right leg and knee is REMANDED for the following 
action:  

1.  The claims folder should be 
returned to the examiner who did the 
February 2005 VA bones examination for 
clarification of her opinion.  If she 
is not available, another physician can 
provide an opinion.  If an opinion 
cannot be rendered without further 
testing or examination of the veteran, 
such testing or examination should be 
scheduled and the results reviewed 
prior to the opinion being rendered.  
The physician should provide responses 
to the following questions with 
complete explanations:  

a.  Does clear and unmistakable 
evidence demonstrate that Osgood-
Schlatter's disease of the right leg 
and knee existed before service?  If 
so, please describe and summarize such 
evidence.  

b.  Does clear and unmistakable 
evidence demonstrate that an ossicle 
existed before service?  If so, please 
describe and summarize such evidence.  

c.  If either or both the ossicle or 
Osgood-Schlatter's disease of the right 
leg and knee clearly and unmistakably 
existed before service, did the basic 
level of pathology increase in severity 
during service, or were the symptoms 
noted in service a temporary flare-up?  

d.  What current manifestations of 
Osgood-Schlatter's disease of the right 
leg and knee does the veteran have?  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


